Case: 11-40426     Document: 00511663239         Page: 1     Date Filed: 11/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 11, 2011
                                     No. 11-40426
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DARWIN SIERRA-ARRAZOLA, also known as Darwin Omar Sierra-Arrazola,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-2495-1


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Darwin Sierra-Arrazola (Sierra) appeals the 24-
month sentence imposed following his guilty plea conviction for illegal reentry.
See 8 U.S.C. § 1326. He contends that the district court erred in applying the 12
level enhancement in U.S.S.G. § 2L1.2(b)(1) based on his 2010 Utah drug
conviction, arguing that the Utah conviction does not qualify as a “drug
trafficking offense” on which the enhancement can be based. He insists that the
Utah statute of conviction may be violated in ways that do not qualify as a drug-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40426   Document: 00511663239        Page: 2   Date Filed: 11/11/2011

                                  No. 11-40426

trafficking offense under the Guidelines and that the Utah judgment and docket
sheet submitted with the presentence report do not provide a sufficient basis
under Shepard v. United States, 544 U.S. 13 (2005) for determining that his
conviction was for a drug-trafficking offense.
      Based on the Utah judgment of conviction, the district court ruled that
Sierra had been convicted of distribution of a controlled substance. At the
sentencing hearing, Sierra admitted that he had been charged and convicted in
Utah because he had sold crack cocaine to an undercover police officer. This
admitted conduct constitutes distribution of a controlled substance and falls
within § 2L1.2's definition of a drug trafficking offense. See § 2L1.2, comment.
(n.1(B)(iv)); 21 U.S.C. § 841(a). Sierra’s admission that he distributed crack
cocaine and the information in the Utah judgment are sufficient to establish his
prior conviction for a drug trafficking offense. See United States v. Mendoza-
Sanchez, 456 F.3d 479, 483 (5th Cir. 2006); United States v. Garcia-Arrellano,
522 F.3d 477, 480 (5th Cir. 2008). The district court did not err in applying the
12 level enhancement.
      Sierra also argues claims he should not have been convicted and sentenced
under § 1326(b)(2) because his sole prior conviction in Utah has not been shown
to qualify as an “aggravated felony.” An aggravated felony is defined in 8 U.S.C.
§ 1101(a) as “illicit trafficking in a controlled substance . . . including a drug
trafficking crime (as defined in section 924(c) of Title 18).” § 1101(a)(43)(B).
Section 924(c) defines a drug trafficking crime as, inter alia, “any felony
punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.).”
Sierra’s prior Utah conviction for distribution of a controlled substance thus
qualifies as an aggravated felony. See § 841(a), and his contention to the
contrary is without merit.
      AFFIRMED.




                                        2